                            UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO

JOHN DOE XX, JOHN DOE XXI, JOHN
DOE XXII, JOHN DOE XXIII, JOHN DOE                   Case No. 1:17-cv-00184-BLW
XXIV, JOHN DOE XXV, SHANE JULIAN,
and RILEY GILROY,                                    ORDER OF DISMISSAL WITH
                                                     PREJUDICE OF JOHN DOES XXI AND
              Plaintiffs,                            XXII’S CLAIMS AGAINST
                                                     DEFENDANTS BOY SCOUTS OF
vs.                                                  AMERICA AND THE CHURCH
                                                     DEFENDANTS
BOY SCOUTS OF AMERICA, a
congressionally chartered corporation
authorized to do business in Idaho;
CORPORATION OF THE PRESIDING
BISHOP OF THE CHURCH OF JESUS
CHRIST OF LATTER-DAY SAINTS, a
foreign corporation sole registered to do
business in Idaho; and CORPORATION OF
THE PRESIDENT OF THE CHURCH OF
JESUS CHRIST OF LATTER-DAY SAINTS
AND SUCCESSORS, a foreign corporation
registered to do business in Idaho,

              Defendants.



       This matter having come before the Court upon the parties’ stipulations for dismissal

with prejudice of John Does XXI and XXII’s claims against Defendants Boy Scouts of America,

Corporation of the Presiding Bishop of the Church of Jesus Christ of Latter-Day Saints, and

Corporation of the President of the Church of Jesus Christ of Latter-Day Saints and Successors,

and the Court having reviewed the pleadings and being otherwise fully advised in the premises;

              IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Stipulations

(docket nos. 64 & 65) are APPROVED, and that the claims of Does XXI and XXII, and all




ORDER - 1
                                                                              49606.0003.11624957.1
claims and causes of action that were or might have been asserted by Does XXI and XXII, are

hereby dismissed with prejudice, with each party to bear his/its own costs and attorney fees.



                                                     DATED: January 15, 2019


                                                     _________________________
                                                     B. Lynn Winmill
                                                     United States District Judge




ORDER - 2
                                                                                49606.0003.11624957.1
